On this motion it is called to our attention that the judgment of the County Court, which we refer to in our opinion as being a foreclosure of appellee's mortgage lien on the proceeds of the sale of the horses, in the hands of the county clerk, was modified on appeal from that judgment by this court, so as the same should be held by the clerk of the County Court until the appellee's mortgage lien should be foreclosed in this case, and that, as the judgment in this case gives no foreclosure on the horses or the funds in the County Court, there might arise confusion out of the decisions in the two cases, and consequently loss to appellee.
We therefore modify our judgment herein so that if the proceeds of the sale of the property attached in this cause, and of the mortgaged property, do not fully pay off and satisfy the judgment herein in favor of the Panhandle National Bank v. D.J. Calkins, then the fund in the hands of the county clerk, deposited as the proceeds of the sale of the horses in cause No. 647, entitled Walter Parker v. D.J. Calkins, in the County Court of Wichita County, shall be applied to the payment of said judgment, or so much thereof as may be necessary to satisfy the same.
Judgment modified.
 *Page 1